DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
New objections
New 35 U.S.C. §§ 112 & 103 rejections necessitated by amendment 

Claim Objections
Claim 1 is objected to because of the following informalities. Appropriate correction is required.
Claim 1. The term “respectively” in the second to last line serves no function. This word should be deleted.

Claims 2-9. These claims are objected to for being dependent upon an objected claim.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 7. The cathode tank inlet and outlet portions are claimed to be parallel to the edge of the generator on which the two slide rails are disposed but are in fact perpendicular. See fig. 1. They are perpendicular because the slide rail 151 is perpendicular to the edge, which the inlet and outlet portions penetrate and are also perpendicular to. See id. Thus the parallel limitation is new matter.

Claim 9. The anode tank inlet and outlet portions are claimed to be parallel to the edge of the generator on which the two slide rails are disposed but are in fact perpendicular. See fig. 1. They are perpendicular because the slide rail 151 is perpendicular to the edge, which the inlet and outlet portions penetrate and are also perpendicular to. See id. Thus the parallel limitation is new matter.
Furthermore, the anode tank inlet and outlet portions are claimed to be inserted into the cathode tank, which is also not supported.
Thus claim 9 contains new matter. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claim 1 is rejected under 35 U.S.C. § 103(a) over Natsume, U.S. Patent App. Pub. No. 2002/0074241 A1 in view of either Rabaey et al., U.S. Patent App. Pub. No. 2011/0315561 A1 [hereinafter Rabaey] or Lim et al., U.S. Patent App. Pub. No. 2013/0092530 A1 [hereinafter Lim]; Kim et al., KR 10-2005-0063447 A; Shimamune et al., U.S. Patent No. 6,126,796 [hereinafter Shimamune]; and alternatively Satoh et al., U.S. Patent App. Pub. No. 2003/0089618 A1 [hereinafter Satoh]. A human translation was used for Kim et al. [hereinafter Kim].
Claim 1. The prior art’s teachings are noted in parenthesis at the end of the claim limitations. 
I. Natsume
An electrolysis ion water generator (apparatus for electrolysis of beverages; Natsume abstract, figs. 1, 4), comprising:	 a cathode electrolytic tank (reduction chamber in the bottom half of chamber 130c; Natsume [0025]-[0029], fig. 4) storing deionized water (this is material worked upon and is thus not limiting to the claimed generator; see MPEP § 2115), wherein the cathode electrolytic tank comprises: 
a cathode electrolytic (negative electrode 210c; Natsume [0025]-[0029], fig. 4) plate (plate electrodes are common in the art so making the electrode shape into a plate would have been an obvious change in shape yielding the predictable result of having a suitable shape to electrolyze with; MPEP § 2144.04) in contact with the deionized water (cathode in contact with liquid, deionized water is material worked upon; Natsume fig. 4), which is disposed in the cathode electrolytic tank (in reduction chamber in the bottom half of chamber 130c; [0025]-[0029], fig. 4); 
a cathode electrolytic tank inlet (entrance piping 230c; Natsume [0025]-[0029], fig. 4); and 
a cathode electrolytic tank outlet (exit piping 250c; id.);	an anode electrolytic tank (oxidation chamber in the top half of chamber 130c; Natsume [0025]-[0029], fig. 4) storing an aqueous electrolyte solution (beverages flow into the negative electrode chamber and beverages may be mineral water, alternatively this is also material worked upon; Natsume [0025]-[0029], fig. 4), wherein the anode electrolytic tank comprises an anode electrolytic (positive electrode 200c; Natsume [0025]-[0029], fig. 4) plate (plate electrodes are common in the art so making the electrode shape into a plate would have been an obvious change in shape yielding the predictable result of having a suitable shape to electrolyze with; MPEP § 2144.04) in contact with the aqueous electrolyte solution (anode in contact with anodic liquid; Natsume fig. 4), which is disposed in the anode electrolytic tank (in oxidation chamber in the top half of chamber 130c; Natsume [0025]-[0029], fig. 4);
an anode electrolytic tank inlet (entrance piping 220c; Natsume [0025]-[0029], fig. 4); and 
an anode electrolytic tank outlet (exit piping 240c; id.);	an ion exchange membrane disposed between the cathode electrolytic tank and the anode electrolytic tank (membrane 400/500; Natsume [0025]-[0029], fig. 4) to separate the deionized water (this is material worked upon and is thus not limiting to the claimed deionized water; see MPEP § 2115) from the aqueous electrolyte solution (membrane separates the two; figs. 3-4);	a DC power supply module comprising a negative electrode coupled to the cathode electrolytic plate and a positive electrode coupled to the anode electrolytic plate, wherein the DC power supply module supplies a direct current between the cathode electrolytic plate and the anode electrolytic plate to electrolyze the deionized water and the aqueous electrolyte solution (power supply 155; Natsume [0021], figs. 1, 4-5), and cations generated in the anode electrolytic tank permeate through the ion exchange membrane (positively charged ions cross the membrane; Natsume [0025]-[0029], fig. 4) to produce electrolysis ion water (mineral-enhanced beverage dispensed, alternatively this is also material worked upon; Natsume [0025]-[0029], fig. 4; MPEP § 2144.04) … .
II. Plates closer to membrane – either Rabaey or Lim
Natsume does not explicitly teach wherein the cathode electrolytic plate is closer to the ion exchange membrane than either of the cathode electrolytic tank inlet and the cathode electrolytic tank outlet, and the anode electrolytic plate is closer to the ion exchange membrane than either of the anode electrolytic tank inlet and the anode electrolytic tank outlet.
However, Rabaey teaches a configuration placing anode 33 and cathode 35 closer to the ion permeable membrane 36 than the ports was a known alternative to placing the electrodes further away, making the two configurations suitable substitutes for each other to electrolyze fluid. Rabaey [0088]-[0090], [0095], figs. 1-4.
Furthermore, Lim also teaches a configuration placing cathode 13 and anode 14 closer to the ion exchanger membrane 16 than the ports to electrolyze fluid. Lim [0031]-[0037], fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s configuration with either Rabaey or Lim’s configuration comprising placing the electrodes closer to the membrane than the ports to yield the predictable result of electrolyzing fluid.
III. Regulation Module – Kim
Natsume does not explicitly teach a regulation module comprising two slide rails respectively disposed on two edges of the electrolysis ion water generator, wherein each slide rail comprises a gripper that holds an edge of the cathode electrolytic plate and another gripper that holds an edge of the anode electrolytic plate, and each gripper slides along each corresponding slide rail to adjust a distance between the cathode electrolytic plate and the ion exchange membrane or a distance between the anode electrolytic plate and the ion exchange membrane.
Although Natsume does reference the acidity, alkalinity, and pH of the fluid. Natsume [0003]-[0004].
Kim teaches the use of an electrode moving apparatus comprising rails 2a & 2b to slide support fixtures 5a & 5b (i.e. grippers) to move the electrodes from side-to-side. Kim p. 9 last para. – p. 10 para. 2, fig. 2. Kim further teaches that controlling the space between the electrodes helps control the pH. Kim p. 6 last para., p. 11 last para., p. 12 para. 2, figs. 2-3.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Natsume’s apparatus with Kim’s electrode moving apparatus to control the pH.
Moving the electrodes would necessarily adjust either electrode’s distance with the ion exchange membrane.
IV. Membrane beyond rails – Shimamune
Natsume is silent on wherein two ends of the ion exchange membrane in a longitudinal direction respectively extend beyond the two slide rails.
However, Shimamune teaches that having an ion exchange membrane 2/2’extend beyond the electrolytic cell is a suitable configuration to electrolyze with. Shimamune col. 6 l. 66 – col. 7 l. 11, col. 7 ll. 35-50, figs. 1-2. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s internal membrane with Shimamune’s membrane which extends outside the cell to yield the predictable result of having a suitable membrane configuration to electrolyze with.
Also, a change in relative dimensions is obvious. MPEP § 2144.04(IV)(A).
Here, the difference of the relative dimensions of the length of the membrane beyond that of the slide rails would not have performed differently from the prior art device as this difference in relative dimension makes no discernable difference in performance. Thus this relative dimension is obvious.
V. Plate alternative teaching – Satoh
Alternatively to the previous teaching of “plate,” a person having ordinary skill in the art would recognize that electrodes must have some shape even though Natsume does not specify the shape. Satoh teaches that electrode plates are suitable shapes for water electrolysis. Satoh [0033]-[0034], fig. 1.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s electrodes with Satoh’s plate shape to yield the predictable result of having a suitable electrode shape to electrolyze with.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of either Rabaey or Lim, Kim, Shimamune, and alternatively Satoh as applied to claim 1 above, and further in view of Yamaguti et al., U.S. Patent No. 5,445,722 [hereinafter Yamaguti] and Achiwa, U.S. Patent App. Pub. No. 2009/0008263 A1.
Claim 2.
I. Inlets - Yamaguti
Natsume does not explicitly teach the electrolysis ion water generator of claim 1, further comprising a flow control device coupled to a cathode electrolytic tank inlet . . . of the cathode electrolytic tank and coupled to an anode electrolytic tank inlet . . . of the anode electrolytic tank. 
However, Yamaguti teaches the use of a control device comprising a distributing valve 217 controlled by control unit 25 and electric conductivity sensor 117a and ORP sensor 117b in order to regulate the flow rate of fluid fed into the electrolyzer and to control the electrolytic degree of the fluid. Yamaguti col. 8 ll. 23-64, fig. 3.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Yamaguti’s control device in order to control flow rate fed into the electrolyzer and/or the electrolytic degree.
II. Outlets - Achiwa
Natsume does not explicitly teach the electrolysis ion water generator of claim 1, further comprising a flow control device coupled to . . . a cathode electrolytic tank outlet of the cathode electrolytic tank and coupled to . . . an anode electrolytic tank outlet of the anode electrolytic tank.
However, Achiwa teaches that flow quantity control valves 23a and 23b are on the discharge conduits and control the discharge flow rate. Achiwa [0020]-[0023], fig. 1.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Achiwa’s flow quantity control valves in order to control the discharge flow rate.
 
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of either Rabaey or Lim, Kim, Shimamune, and alternatively Satoh as applied to claim 1 above, and further in view of Greenburg, U.S. Patent App. Pub. No. 2004/0134862 A1.
Claim 3. Natsume does not explicitly teach the electrolysis ion water generator of claim 1, wherein the cathode electrolytic tank comprises a pH meter module for measuring a pH value of the electrolysis ion water.  
Natsume does reference the acidity, alkalinity, and pH of the fluid. Natsume [0003]-[0004].
Greenberg teaches that a pH probe at the exit port of the cathode chamber may control the pH by the use of “a controlling device that throttles the DC power to the cell.” Greenberg [0023]. 
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s generator with Greenberg’s pH probe at the cathode chamber to control pH.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of either Rabaey or Lim, Kim, Shimamune, and alternatively Satoh as applied to claim 1 above, and further in view of Aldridge et al., U.S. Patent App. Pub. No. 2009/0242419 A1 [hereinafter Aldridge] and alternatively Yamaguti.
Claim 4. Natsume does not explicitly teach the electrolysis ion water generator of claim 1, wherein the anode electrolytic tank comprises a concentration measurement module for measuring a concentration of the aqueous electrolyte solution.  
Aldridge teaches that the use of a temperature/conductivity sensor 12 in the anode tank 13 may be used to monitor the electrolyte concentration. Aldridge [0048], figs. 1-2. A person having ordinary skill in the art would then understand that the concentration would be determined from the temperature and conductivity. A person having ordinary skill in the art would also then recognize that measuring the concentration of electrolyte in the anode tank may be a suitable location to monitor.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Natsume’s apparatus with Aldridge’s conductivity sensor in the anode chamber to yield the predictable result of being able to monitor the conductivity and concentration.

Alternatively, Yamaguti does teach the use of chloric system comprising an electrolyte solution such as NaCl to promote electrolysis. Yamaguti col. 4 ll. 22-30. Yamaguti’s chloric system also comprises the use of measuring electric conductivity (EC) which would then discharge chloric electrolyte solution SS to control the conductivity. Yamaguti col. 3 l. 50 - col. 4 l. 42, fig. 1.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Natsume’s apparatus with Yamaguti’s chloric system to promote electrolysis and then use Aldridge’s conductivity sensor in the anode chamber to yield the predictable result of being able to monitor the chloride conductivity and concentration.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of either Rabaey or Lim, Kim, Shimamune, and alternatively Satoh as applied to claim 1 above, and further in view of Matsuyama et al., WO Int’l Pub. 2014/050865 A1. Matsuyama et al., U.S. Patent App. Pub. No. 2015/0259223 A1 [hereinafter Matsuyama] was used as a translation for Matsuyama et al., WO Int’l Pub. 2014/050865 A1. 
Claim 5. Natsume does not explicitly teach the electrolysis nano ion water generator of claim 1, wherein the DC power supply module comprises a current detection unit for measuring a current value supplied by the DC power supply module.
However, Matsuyama teach that an ammeter/current sensor may be used to read current for current control. Matsuyama [0177]-[0179], fig. 9.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s generator with Matsuyama’s ammeter to read current for current control.

Claims 6 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of either Rabaey or Lim, Kim, Shimamune, and alternatively Satoh as applied to claim 1 above, and further in view of Piskunov et al., SU 1769824 A1. A machine translation and English abstract were used for Piskunov et al. [hereinafter Piskunov].
Claims 6 & 8. Natsume is silent on (claim 6) the electrolysis ion water generator of claim 1, wherein the cathode electrolytic tank inlet and the cathode electrolytic tank outlet are located at an outer side of the cathode electrolytic tank, and the ion membrane is located at an inner side of the cathode electrolytic tank that is opposite to the outer side, and (claim 8) the electrolysis ion water generator of claim 1, wherein the anode electrolytic tank inlet and the anode electrolytic tank outlet are located at an outer side of the anode electrolytic tank, and the ion membrane is located at an inner side of the anode electrolytic tank that is opposite to the outer side.
However, Piskunov teaches a configuration comprising inlet and outlet ports opposite to the membrane 9 and adjacent to the inner edges of the walls. Piskunov fig. A person having ordinary skill in the art would have recognized these locations to be suitable for feeding and exiting fluid.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s ports’ positions to be Pishkunov’s configuration comprising placing ports opposite of the membrane and adjacent to the inner wall edges to yield the predictable result of having suitable positions for ports to feed and exit fluid. 

Claims 7 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of either Rabaey or Lim, Kim, Shimamune, and alternatively Satoh as applied to claim 1 above, and further in view of Yoo, KR 20-0383891 Y1. A machine translation was used for Yoo.
Claim 7. The electrolysis ion water generator of claim 1, wherein the cathode electrolytic tank inlet and the cathode electrolytic tank outlet … and extends parallel to the two edges of the electrolysis ion water generator on which the two slide rails are disposed (Natsume shows the inlet and outlets to be parallel to the electrodes, and since Kim shows that the electrodes are also parallel to the edge that the rails 2a/2b are disposed, by extension Natsume in view of Kim’s teachings would also have the inlet and outlet be parallel to the edges). See Natsume fig. 4, Kim fig. 2. 
Natsume is silent on each comprise a portion that is inserted into a side wall of the cathode electrolytic tank.
However, Yoo teaches an apparatus comprising having a tank 25 and flow channel 34 which is inserted and feeds the tank 25 and a connection pipe 36 which is inserted and takes out fluid. Yoo p. 5 fig. 2. Yoo teaches this is a suitable configuration to have an inlet and an outlet to a tank. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s inlet and outlet to be Yoo’s inserted inlet and outlet to yield the predictable result of having a suitable means to feed and take out fluid.

Claim 9. The electrolysis ion water generator of claim 1, wherein the anode electrolytic tank inlet and the anode electrolytic tank outlet … and extends parallel to the two edges of the electrolysis ion water generator on which the two slide rails are disposed (Natsume shows the inlet and outlets to be parallel to the electrodes, and since Kim shows that the electrodes are also parallel to the edge that the rails 2a/2b are disposed, by extension Natsume in view of Kim’s teachings would also have the inlet and outlet be parallel to the edges). See Natsume fig. 4, Kim fig. 2. 
Natsume is silent on each comprise a portion that is inserted into a side wall of the cathode electrolytic tank.
However, Yoo teaches an apparatus comprising having a tank 25 and flow channel 34 which is inserted and feeds the tank 25 and a connection pipe 36 which is inserted and takes out fluid. Yoo p. 5 fig. 2. Yoo teaches this is a suitable configuration to have an inlet and an outlet to a tank. 
Furthermore, there are only two tanks to which to insert the inlet and outlet portions, namely the anode and cathode tanks. A person having ordinary skill in the art would have recognized that either of these finite possibilities would have made a suitable place to insert inlet and outlet portions.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s inlet and outlet to be Yoo’s inserted inlet and outlet to yield the predictable result of having a suitable means to feed and take out fluid. It further would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have inserted the inlet and outlet through the cathode tank and then to the anode tank out of the finite number of possible tanks to insert the inlet and outlet to yield the predictable result of having a suitable means to feed and take out fluid.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794